Proceeding to review the determination of the Board of Standards and Appeals of the City of New York, which denied appellant’s application for a variance of the zoning resolution in respect of an area district. (N. Y. City Zoning Resolution, art. IV, § 14, subd. [c] as amd.) Order dismissing the order of certiorari and confirming the determination of the board unanimously affirmed, with $10 costs and disbursements. Irrespective of whether or not the tests for a variance set forth in the case of Matter of Otto v. Steinhilber (282 N. Y. 71) were applicable or correctly applied by the board, the record fails to establish practical difficulties or unnecessary hardships in conforming to the area district regulation. Present — Lewis, P. J., Carswell, Adel, Sneed and Wenzel, JJ.